DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
Election/Restrictions
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the system of claims 1 and 11 for preheating batch materials comprises a preheater, flue, and associated features of the flue including a fan for ambient air, valve, and temperature sensor; whereas the system of claim 16 for preheating batch materials comprises a preheater, charger, and charger temperature controller. Accordingly, both are species that are independent or distinct because each of the systems incorporate different apparatus components that do not overlap and are not obvious variants of each other.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (2001/0008076) in view of Pieper (5,439,496) and Ticknor (3,373,007).  Alexander disclose a system for preheating batch material ([0011]) comprising a preheater configured to receive unheated batch materials and to deliver heated batch materials. Alexander further discloses the preheater comprises an outlet 57 configure to exhaust fluid from the preheater and an inlet 12 configured to receive exhaust fluid from a glass melting furnace ([0057]). Alexander also teaches a fan configured to provide ambient air to a furnace flue, sensing a temperature of exhaust gases in the furnace flue, and a temperature controller configured to control the fan in response to the temperature ([0092]). Alexander doesn’t exactly recite a temperature sensor, but it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a temperature sensor in the system of Alexander so as to sense the temperature of the exhaust gases to feedback to the controller.
Alexander doesn’t specify a recirculation line.  Pieper teaches a similar system comprising a preheater for preheating batch materials. Pieper teaches the preheater comprises an outlet (near 5) configured exhaust fluid from the preheater, and an inlet (following arrows on left duct) configured to receive exhaust fluid from a glass melting furnace (from bottom arrow on left duct) as well as exhaust fluid recirculated from the outlet (horizontal duct at bottom) of the preheater (col. 2 lines 13-22, col. 3 lines 1-12, 47-51, figures 1-2).  Pieper teaches recirculating exhaust fluid from the outlet of the preheater into the exhaust fluid from the melting furnace allows for cooling of the exhaust fluid from the melting furnace and prevent over heating of the preheater (col. 3 lines 47-51).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provide for a recirculation line from the outlet of the preheater back to the inlet of the preheater so as to cool the furnace exhaust fluid and provide exhaust fluid to the preheater at an appropriate temperature to prevent overheating of the preheater.
Alexander also does not specify a valve associated with the ambient air supply to the flue. Ticknor teaches a system comprising a glass melting furnace, wherein exhaust fluid exits the furnace into a furnace flue. Ticknor teaches a fan configured to provide ambient air to the furnace flue, a valve configured to control an amount of ambient air to the furnace flue, and a controller configured to control the valve and fan in response to a pressure sensor. Ticknor teaches the controller receives measurements from the sensor, and controls the valve and the fan to control the air to the flue in response to the sensor (col. 3 lines 22-27, 30-39, 48-49, 65-74, figure 1). Tiknor teaches controlling the valve controls the flow of the air to the flue and controlling the fan controls the amount of the air supplied (col. 3 lines 65-70, figure 1). This clearly suggests either or both are known means for controlling the air supplied to the flue. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a valve  configured to control the flow of ambient air to the furnace flue, wherein a controller is configured to control the valve in response to measurements from a sensor, in additional to the fan in the system of Alexander, as Ticknor teaches it is a known and predictable means for controlling the flow of ambient air to the furnace flue. Thus, having both the fan controlled and the valve controlled, not only the amount of air supplied, but also the flow rate of the air can be adjusted. In modifying Alexander, since Alexander teaches controlling the fan based on a sensed temperature, the controller of Alexander would also be configured to control the valve and the fan in response to the temperature sensed in the exhaust gases, just as Tiknor teaches a controller 30 for controlling the valve and the fan (figure 1).
Regarding claims 3 and 4, Alexander suggests exhaust fluid from the melting furnace is very hot ([0090]) and must be tempered before supplying the exhaust fluid to the preheater by flowing tempering air (ambient air) to the furnace flue to mix with the exhaust fluid ([0091]-[0092]). This suggests that tempering air is constantly needed.  Thus, with the suggested valve and controller of Alexander and Ticknor combined, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the temperature controller to maintain the valve at least partially open at all times to ensure the exhaust gas in the furnace flue is tempered before delivery to the preheater.
In further regards to claim 4, just as the valve would need to be maintained at least partially opened in order to ensure the continual supply of air to the furnace flue, the associated fan would have been running at a fan speed in order to supply air to the furnace flue. Furthermore, Alexander teaches controlling the fan speed in response to the sensed temperature and to maintain the desired temperature ([0092]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the temperature controller to maintained fan speed while the valve is open, so as to ensure supply of the air and provide for the desired temperature in the exhaust gases. 
Regarding claim 5, Alexander further teaches a duct 83 disposed between the furnace flue and the preheater ([0094]). Alexander further teaches exhaust fluid from the preheater (95) can be also supplied to flue ([0093], figure 6). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a recirculation line of the exhaust fluid from the preheater to connect to the furnace flue as an alternative, to better serve to cool the exhaust fluid from the melting furnace. Thereby, the flue is configured to receive exhaust fluid form the glass melting furnace, ambient air provided by the fan, as well as exhaust fluid from the preheater, as modified by Pieper and Alexander. Furthermore, a mixture of exhaust fluid form the glass melting furnace, ambient air provided by the fan, as well as exhaust fluid from the preheater is transmitted to the preheater through the duct ([0096]).
Regarding claim 6, Alexander teaches a valve 86 configure to control an amount of the mixture of the exhaust fluid form the glass melting furnace, ambient air provided by the fan, as well as exhaust fluid from the preheater in the furnace flue to the duct ([0096]).
Regarding claim 14, Alexander teaches the fan is configured to provide the ambient air to the furnace flue in a location of the furnace flue (at 80) that is upstream of an outlet of the furnace flue (around arrows 81, figure 6).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (2001/0008076), Pieper (5,439,496) and Ticknor (3,373,007) as applied to claim 1 above, and further in view of Liu et al. (2016/0298610).  Alexander and Ticknor teaches controlling the fan and the valve, but does not specify a control profile. Liu teaches a split range control profile can be used to adjust a turning rate of a screw and opening a flow control valve for a heat storage agent flowing through a heater, in response to a temperature sensed by a temperature sensor. This control profile allows for stabilization of the temperature of the heat storage agent in the heater at a predetermined value ([0078]-[0079]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a controller that control the valve and fan in accordance with a predefined split range control profile, as such a control profile allows for the stabilization of the temperature of the exhaust gases in the furnace flue at a predetermined temperature, as taught by Liu.
Claims 7-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (2001/0008076), Pieper (5,439,496) and Ticknor (3,373,007) as applied to claim 1 above, and further in view of Gunner et al. (2018/0017330).  Regarding claim 7, Alexander teaches a recirculation line that routes exhaust fluid from the preheater to the furnace flue, but does not specify a valve on the recirculation line. Gunner teaches a similar arrangement comprising a preheater for preheating batch materials comprising an inlet for receiving exhaust fluid from a glass melting furnace and exhaust fluid recirculated from the outlet of the preheater ([0020]). Gunner teaches recirculating the exhaust fluid from the preheater to a furnace flue ([0017]) and/or to mixing chamber 28 ([0019]).  Gunner further teaches a valve 52 configured to control an amount of exhaust fluid from the preheater. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly provided for a valve on the recirculation line the exhaust of the preheater to the furnace flue, so as to control the amount of exhaust from the preheater that flows into the flue. 
Regarding claims 8-10, Alexander teaches the furnace flue is configured to receive ambient air and/or exhaust from the preheater through port 80 ([0092]). Gunner teaches the furnace flue is configured to receive exhaust fluid from the preheater through an air intake duct at inlet 36 ([0017], figure 1). Gunner also teaches another source of fluid can be supplied through inlet 36 by use of a fan (“a fan in ductwork may be used to drive another source of fluid into duct 26”).  Both Alexander and Gunner teach using fluids to dilute the temperature of the fluid exhausted by the furnace.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the furnace flue to receive a mixture of ambient air and exhaust fluid from the preheater as both are reasonable sources of fluid for tempering the exhaust of furnace.  Gunner further teaches a valve 52 configured to control an amount of exhaust fluid from the preheater ([0019]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly provided for a valve configured to control an amount of a mixture of ambient air and exhaust fluid from the preheater to the furnace flue, so as to control the amount of tempering for the furnace exhaust. 
Regarding claim 15, Alexander teaches a recirculation duct (83) extending from an outlet of the furnace flue to the inlet of the preheater ([0094]) and an air intake duct (connected to port 80) configured to transmit fluid from the preheater (via 95) or the fan (79) and introduce the fluid to the furnace flue in a location (port 80) between in inlet of the furnace flue (near arrow 75) and the outlet of the furnace flue. Gunner also teaches  a recirculation duct (28/32) extending from an outlet of the furnace flue to the inlet of the preheater (14) and an air intake duct (36) configured to transmit fluid from the preheater and the fan and introduce the fluid to the furnace flue in a location (near 36) between in inlet of the furnace flue (34) and the outlet (38) of the furnace flue from which the recirculation duct extends ([0016]-[0017]).
Allowable Subject Matter
Claims 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to fairly suggest the combination of a valve for controlling an amount of ambient air supplied to an air intake duct to a furnace flue, a second valve for controlling an amount of exhaust fluid from a preheater supplied to the air intake duct, and a third valve in the air intake duct for controlling an amount of the mixture of ambient air and exhaust from the preheater to the flue.  A valve may be suggested for controlling ambient air by Ticknor, or exhaust from the preheater, or at the air intake duct by Gunner, but the combination was not fairly suggested by the prior art.  
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. Applicant argues the advisory action does not provide any reason as to why one would add Ticknor’s valve to Alexander’s system. Although the advisory action did not reiterate the rejection set forth in the office action, the reason was provided in the final office action. Applicant argues the office action did not provide a recognized problem in Alexander that would benefit from Ticknor’s valve. Applicant points to the problem being solved by Alexander is dust entrainment in batch preheaters. The issue of dust entrainment is not solved by use of a fan to supplying ambient air to a furnace flue, but instead to the design of the preheater. This argument is moot since it has nothing to do with supplying ambient air to a furnace flue. Instead, what is more important, is both Alexander and Ticknor provides systems comprising exhausting a glass melting furnace exhaust fluids to a furnace flue and supplying ambient air to mix with the exhaust fluid, wherein the supply is controlled by a fan in response to a sensed parameter. One skilled in the art looking to adjust the ambient air flow to the furnace flue would look to Ticknor who teaches do so by controlling both a valve and fan for supplying the ambient air. Thus, the problem being solved by both is how to adjust the ambient air being supplied to a furnace flue in response to a measure parameter. 
Applicant argues there is no evidence to support the assertion that Alexander also suggest controlling Ticknor’s furnace pressure responsive valve in response to a furnace flue temperature. It is noted that the Applicant has not provided any evidence that the valve of Ticknor cannot be controlled in response to a furnace flue temperature. In fact, both the valve and fan are controlled by a controller. It is the controller that receives the response to the sensor, may it be a temperature sensor or a pressure sensor, and it is the controller that sends a signal to the valve to control the opening of the valve based on the sensed temperature. In other words, the valve is not a pressure responsive valve, but instead just a valve that can respond to a sensed temperature or sensed pressure alike, since it is controlled by a controller.
Applicant also argues the combination would change the function of Ticknor’s valve from one that is responsive to furnace pressure to one that is responsive to furnace flue temperature.  The Examiner disagrees. A valve is controlled to be opened or closed (fully or partially), and thus it’s function would not be changed. Furthermore, the valve receives its signal from a controller, and thus, it’s function would be changed. 
Applicant argues Ticknor teaches controlling the fan in response to a pressure in the furnace and not a temperature in the furnace flue, and thus does not suggest controlling the fan in response to a temperature in the furnace flue. This feature is already suggested by Alexander.  Alexander teaches a controller for controlling a fan for air (which is considered ambient air, as it is distinguished from exhaust fluid from a preheater) in response to a temperature sensed in the furnace flue. Ticknor was relied upon to teach using a valve and further control means for adjusting the amount of air supplied to the flue. Thus, the combination suggests controlling both a fan and valve in response to a temperature in the furnace flue.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741